number release date id office uilc cca_2010012117593232 -------------- from ---------------------- sent thursday date pm to ---------------------- cc subject re privacy_act issue we would probably say that it does but i would think that most congressional responses could be done without disclosure of documents if it's absolutely necessary maybe going back to the tp or having the congressman's office do so for more explicit authorization might not be a bad idea in this context documents are always potentially troublesome because of the possibility of their being misplaced inappropriately copied etc and most importantly separated from our transmittal so to be on the safe side try to make do without any disclosure of documents or if necessary try to get more explicit authorization hope this helps ------
